DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-28 are pending.
Claims 1-9 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is contains the trademark/trade name TYVEK.RTM..  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 14-22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hares  et. al. (US 20170360516 A1, May 26, 2016, published as WO 2016079532 A1) (hereinafter “Hares ”) in view of Czupalla et. al. (US 20160038013 A1, February 11, 2016) (hereinafter “Czupalla”).
Regarding claims 10-12, 14-22, and 24-28, Hares teaches a robotic surgical arm (103, Fig. 1) with a drape (e.g. 109, Fig. 1) for maintaining a sterile surgical environment and for cooling the system.  See, e.g., [0045]. 
Hares does not teach the specifically recited features (e.g. inlet and outlet located at their respective portions).  
However, Hares teaches use of a fan (e.g., [0054]) and fluid-flow channels (e.g., [0045], [0045]).  Hares also teaches use of a plurality of ribs in various geometries and configurations (e.g., extending longitudinally along a cavity) as spacing or defining elements of ducts.  See, e.g., [0019], [0026], [0071]-[0073]).  Hares also teaches tubular-like ducts.  See, e.g., [0057], [0063] and Fig. 3A, 3B.
Czupalla teaches a surgical instrument having a first end portion and a second end portion; and a drape (10, Fig. 1) including a first end portion having an outer surface and an inner surface and defining an inlet through the outer and inner surfaces, the first end portion defining a cavity therein dimensioned for receipt of the surgical assembly and being in fluid communication with the inlet; a second end portion having an outer surface and an inner surface and defining an outlet through the outer and inner surfaces of the second end portion, the second end portion defining a cavity therein and being in fluid communication with the outlet; and an intermediate portion extending between the first and second end portions and defining an elongated conduit therethrough dimensioned for receipt of the robotic arm.  See, e.g., [0014] (“ … the sterile sleeve has at least one air inlet, at least one air outlet, and means for conveying and/or guiding an air stream from the air inlet through the sterile sleeve to the air outlet. The sterile sleeve is therefore designed in particular in such a way that air delivered through the at least one air inlet can be conveyed or guided at least through a partial area of a space enclosed by an outer wall of the sterile sleeve and can leave the sterile sleeve again through the at least one air outlet.”); [0040] (“Since the exoscope 1 can be sterilized only to a limited extent, it is enclosed by a sterile sleeve 10. The latter has a distal portion 11, which is designed to enclose the head 2 of the exoscope 1, a shank portion 12, which encloses the shank 4, and a proximal portion 13, of which the shape and size are adapted to enclose the camera unit 3 of the exoscope 1. The sterile sleeve 10 has two walls, wherein chambers through which air can flow or which can be filled with air are arranged between the inner wall 14 and the outer wall 15. A chamber through which air can flow, and which is designed as an air channel 16, is shown in FIG. 1 between the inner wall 14 and the outer wall 15. The air channel 16 is divided by intermediate walls (not shown in FIG. 1) from further air-guiding channels and, if appropriate, from support chambers, which can likewise be arranged between the inner wall 14 and the outer wall 15.”).  
Furthermore, Czupalla teaches use of porous material, filters, vent, and valves.  See, e.g., [0029], [0030].  Czupalla also teaches fluid flow channels (e.g., 16, Fig. 1).  See, e.g., [0040].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Czupalla with the invention of Hares such that the invention further comprises a surgical robotic arm having a first end portion and a second end portion; a surgical assembly coupled to the first end portion of the surgical robotic arm; and a drape (10, Fig. 1) including: a first end portion having an outer surface and an inner surface and defining an inlet through the outer and inner surfaces, the first end portion defining a cavity therein dimensioned for receipt of the surgical assembly and being in fluid communication with the inlet; a second end portion having an outer surface and an inner surface and defining an outlet through the outer and inner surfaces of the second end portion, the second end portion defining a cavity therein and being in fluid communication with the outlet; and an intermediate portion extending between the first and second end portions and defining an elongated conduit therethrough dimensioned for receipt of the robotic arm (as recited in claim 10); wherein the surgical assembly includes a fan configured to draw air through the inlet of the drape into the surgical assembly and out of the drape through the outlet thereof  (as recited in claim 11); further comprising a controller in communication with the fan and configured to adjust a speed of the fan based on an orientation of the robotic arm (as recited in claim 12); further comprising a vent attached to the drape, wherein the controller is further configured to move the vent between open and closed configurations based on at least one of a temperature within the drape or the speed of the fan (as recited in claim 14); wherein the surgical assembly includes an instrument drive unit having a first end portion and a second end portion, the fan attached to the first end portion (as recited in claim 15); further comprising a sterile interface module coupled to the second end portion of the instrument drive unit, at least a portion of the sterile interface module being configured to be surrounded by the inlet of the drape to permit air to pass into the cavity of the first end portion of the drape via the sterile interface module (as recited in claim 16); wherein the instrument drive unit has a plurality of fluid channels extending from the first end portion of the instrument drive unit to the second end portion of the instrument drive unit, the plurality of fluid channels taking a tortuous pathway through the instrument drive unit such that ingress of liquids is prevented and ingress of air is allowed (as recited in claim 17); further comprising a robotic cart having a first end portion and a second end portion, wherein the cavity of the second end portion of the drape is dimensioned to receive at least one of the first or second end portions of the robotic cart (as recited in claim 18);  wherein the robotic cart has a fan that directs air flow in a direction from the first end portion of the drape toward the second end portion of the drape through the conduit of the drape (as recited in claim 19); wherein the drape includes at least one elongated conductive rib extending along an inner surface of the intermediate portion of the drape as (as recited in claim 20); wherein the inlet of the drape is annular and dimensioned to surround a distal end portion of a sterile interface module of the surgical assembly (as recited in claim 21);  wherein the first end portion of the drape includes a patch covering the inlet, and wherein the patch is configured to permit ingress of air into the inlet (as recited in claim 22); wherein the first end portion of the drape includes: a first flap extending from the outer surface of the first end portion and overlapping with the inlet to define a first portion of a fluid pathway; and a second flap extending from the outer surface of the first end portion and overlapping with the first flap to define a second portion of the fluid pathway (as recited in claim 24); wherein the first and second portions of the fluid pathway are parallel with one another and in fluid communication with one another (as recited in claim 25); wherein the first end portion of the drape includes a fluid-resistant, porous material attached to the outer surface of the first end portion of the drape and covering the inlet (as recited in claim 26); wherein the first end portion of the drape includes: a first rib disposed in and extending parallel with the first portion of the fluid pathway to maintain a spacing between the first flap and the outer surface thereof; and a second rib disposed in and extending parallel with the second portion of the fluid pathway to maintain a spacing between the first and second flaps (as recited in claim 27); wherein the drape includes a tubular member extending along the intermediate portion thereof and having a proximal opening disposed within the first end portion of the drape and a distal opening disposed adjacent the second end portion of the drape such that air travels into the tubular member from the first end portion of the drape via the proximal opening and exits the tubular member via the distal opening (as recited in claim 28) in order to effectively cool the surgical system while maintaining a sterile environment.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach or suggest the claimed invention of the robotic surgical system according to claim 12, wherein the controller is configured to adjust the speed of the fan using measurements taken by strain gauges coupled at joints of the surgical robotic arm. 
For these reasons the claims are believed to be allowable over the art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792